Reon’ 1 RA Gee tipcabac LE L N U T IE D 5S TA qT ES
DESTRICT COURT FOR,
THE WIOPLE DISTALCT |
OF GEORGIA %
MACON WIVISION 2
A meevndleut Lt i
David Keith Green 42. Usef1 537 And Pith WADA Bla ton
: Plata: t4 is
: Vv Cast S'20-~ EV YS mT. CHW
(Che sst lane, Covey King
Westey ot yy Vennessa Lew s
Mathew Marshall, Quenie, ta lber
Kentrell Andrews, Treg Burge 4
Beesly IRV eely, Kasen Anokersen
Evre Bargamy Uictor y Pullan
Bla Ke Dow Meg
| Dx feu dants

cee
a

They

F
Ea

Pr

T4587

L Plavn ty 4 all eclg es un ber ain Tops Cl AIA Clatia
Res nara of Hr ts infact i€ 15 C lean that the
4 (Lekge abe | berate refusal to @écom adate.
Pladats fin an ADA apprvued yvehiele fan
whe charm accessible to trans port Mlaint) ff
: in, Violates Platati Res ¢ ights uncher th
ADA, Baesef on a larg pe tot the 2 onclu er
the ta che pend entl, vidlated ph» provisions
oft or the Lourtheut Ain ~erckan th sec C Franers iw)
Besweber 329 US, YS 7, 443,67 35,47 374 914
EQ Y4o2 1947)
Dax [11 0e0< 35 elaus € oft the fous thect Aineu A any

ln eee p Ofates th « Ev glt Aw enkant Ger nt ee

against Cru | anol uUnusal pans sh ment

Plelnti tt was man hanblled ancl put in
a van of FISd pietay to love trans ported,

This ulolates the type Lt ADA, Steudards

Duliberate TL nob kev ence” selini (lee uv. King

334 F3c nae C! Un} feof States Vy Georgia
FUL USL tT)

oO. States on a lle akg «of Cou shuct Une (ates The

Tithe i of ADA Aet

QO Sneh @ Lleqred VA s concluct also wile la tes
othe CoA sty tut i OW

Dig la pes the Tit/e I but @oes not vitulate
the eounstrytetloa, see United Statesy

CG eos S-4h U.5. (57] qu shits co thbu, Plalntitt
be cblgec? Sl FL ein {. Cou Buek ho pirkceed uti tA
a 1993 duc claim wased on Lanx Ebi Au

(Kp pers el? ‘Ore { i bevake to nds Lb erence” he h 1S
ser tous melbtcal Cones bin ot beng

por bbeslly porap legig tu q wheel echas,

@

see “Milley v King 234 F 34 1049

f

Hi ¢
i «f
Disey) win at ton

ed Plarwtit€s vals wr ebay- V5 p< Clatwa

CLLR ML
